McQUADE, Justice.
In 1961 T. S. Vanderford, plaintiff-respondent, sold a quantity of potato seed to Chester Hylton, defendant-appellant herein. Hylton executed a promissory note for the purchase price of the seed. Hylton refused to pay the note when it became due and Vanderford instituted this action to collect thereon. As a defense and also by way of counterclaim, Hylton asserted a failure of consideration in that the seed was diseased and worthless, that Vanderford breached express and implied warranties as to the fitness of the seed and sought damages arising out of the alleged breach.
The trial court found in favor of Vanderford on the note and against Hylton on his counterclaim and entered judgment accordingly. Hylton appeals from that judgment.
The evidence is conflicting as to whether the seed was diseased and the cause of the eumartii wilt in appellant’s potato crop.
The trial court found that:
“The Defendant has failed to prove by a preponderance of the evidence that any damages he suffered from eumartii wilt in his 1961 potato crop was caused by such disease in the potato seed which he purchased from the Plaintiff.”
Appellant’s other assignments of error are generally directed to findings of fact and conclusions of law based thereon. The evidence supports the findings of the trial court.
The judgment is affirmed.
Costs to respondent.
McFADDEN, C. J, and TAYLOR, SMITH, and SPEAR, JJ., concur.